Citation Nr: 0026501	
Decision Date: 10/04/00    Archive Date: 10/10/00	

DOCKET NO.  99-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic lymphatic 
leukemia as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The claim of entitlement to service connection for chronic 
lymphatic leukemia as a result of exposure to herbicides is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
lymphatic leukemia as a result of exposure to herbicides is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for chronic lymphatic 
leukemia as a result of exposure to herbicides is well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a direct service connection claim to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  When a veteran 
served ninety (90) days or more during a period of war and 
leukemia becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A veteran who, during active service, served in the Republic 
of Vietnam, during the Vietnam Era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6) (1999).  If a veteran was exposed to 
a herbicide agent during active service and Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea), or soft tissue sarcoma become 
manifest per the requirements of 38 C.F.R. § 3.307(a)(6)(ii), 
they shall be service connected even though there is no 
record of such disease during service.  38 C.F.R. § 3.309(e) 
Note I, Note II.

The veteran's report of separation from service reflects that 
he had service in Vietnam, during the Vietnam Era.  There is 
no competent medical evidence indicating that the veteran 
currently has any of the disabilities enumerated in 38 C.F.R. 
§ 3.309(e).  Therefore, he is not presumed to have been 
exposed to a herbicide agent during his service in Vietnam 
during the Vietnam Era.  See McCartt, 12 Vet. App. 164, 168 
(1999).

The veteran's service medical records reflect that in 
September 1966 he had generalized lymphadenopathy.  He was 
hospitalized to rule out lymphoma.  An October 1966 
metastatic bone survey was negative.  He remained 
hospitalized until January 1967.  After a complete workup 
with all tests essentially negative or within normal limits 
it was determined that the veteran did not have lymphoma.  
The report of his November 1969 service separation 
examination does not indicate that he had any pertinent 
abnormality.

July and August 1997 private medical records reflect that the 
veteran had lymphoma.  The report of a September 1998 VA 
lymphatic disorder examination reflects that the veteran had 
been diagnosed with chronic lymphatic leukemia on August 4, 
1997.  The diagnoses included chronic lymphatic leukemia.

In order for the veteran's claim for service connection for 
chronic lymphatic leukemia as a result of exposure to 
herbicides to be well grounded, he must submit competent 
medical evidence indicating that he currently has this 
disability.  There is competent medical evidence indicating 
that the veteran currently has chronic lymphatic leukemia.  
Since chronic lymphatic leukemia is not one of the 
disabilities set forth in 38 C.F.R. § 3.309(e) that are 
subject to presumptive service connection, the veteran may 
also submit competent medical evidence that he had chronic 
lymphatic leukemia etiologically related to service, during 
active service or within one year of service discharge.  The 
service medical records, as noted previously, determined that 
the veteran did not have lymphoma during active service and 
there is no competent medical evidence that he had chronic 
lymphatic leukemia during service or within one year of 
discharge.  The competent medical evidence reflects that the 
chronic lymphatic leukemia was not diagnosed until August 
1997.

In order to well ground the claim the veteran may also submit 
competent medical evidence reflecting that his currently 
manifested chronic lymphatic leukemia is related to active 
service or is a result of exposure to herbicides.  He is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The provisions of Combee are applicable in 
cases involving Agent Orange exposure.  See McCartt at 167.  
The veteran has indicated his belief that his chronic 
lymphatic leukemia is due to exposure to herbicides, and his 
statements are presumed credible for purposes of this 
determination, but he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses, as such matters 
require medical expertise.  Espiritu and Grottveit.  In the 
absence of any competent medical evidence indicating that the 
veteran's chronic lymphatic leukemia is related to his active 
service or is a result of exposure to herbicides during 
service, or was manifest during service or within one year 
following discharge from service, he has not met his burden 
of submitting evidence that his claim for service connection 
for chronic lymphatic leukemia as a result of exposure to 
herbicides is well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above discussed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim for service connection for 
chronic lymphatic leukemia as a result of exposure to 
herbicides not having been submitted, the appeal is denied.


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

